DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to AFCP 2.0 Request, Amendments and Response to Final Office Action, filed December 27, 2021 (“Reply”).  Applicant has amended Claims 1, 3, 5, 7, 9, and 11-14; and has canceled Claim 2.  As amended, Claims 1 and 3-14 are presented for examination.
In Office action mailed September 28, 2021 (“Office Action”):
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Taylor et al. (US 2016/0381427 A1 “Taylor”) in view of Krishnakumar et al. (US 2013/0212286 A1 “Krishnakumar” of Record).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.



Response to Arguments
Applicant’s arguments (see Reply Pages 9-19) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drummond et al. (US 2011/0078717 A1 “Drummond”) and Ellis et al. (US 2007/0157281 A1 “Ellis”).  Drummond incorporates Ellis by reference (see Drummond Paragraph [0038]) and will therefore be treated as part of the speciation of Drummond in accordance with MPEP 2163.07(s).
In regards to Claim 1, Drummond and Ellis teach a method for controlling delivery of a video stream of a live-stream room (Drummond: process of notifying other users within various community groups about a program segment of interest, generally shown in Fig. 10, as introduced in [0111]), comprising:
receiving, by a server, a connection request initiated by a first terminal of an anchor user of the live-stream room, wherein the connection request comprises pre-protocol information outputted by a second terminal of the anchor user (Drummond: Select a Community Group at 1002 of Fig. 10, as described in [0112]; with further 
checking, by the server, the pre-protocol information in the connection request (Ellis: authentication of user equipment, as described in [0185,0205]);
when the pre-protocol information conforms to a rule for pre-protocol information defined by a live-stream platform, determining, by the server, the connection request as a legal connection request (Ellis: server may authenticate that the interactive media guidance application is implemented on a device that is part of the group, as described in [0205]), sending, by the server, a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room to the second terminal of the anchor user (Ellis: Listing 1222 including other user equipment devices located in the user’s home network updated to include added user equipment devices, as described in [0138,0139]), and establishing, by the server, the dedicated link with the second terminal of the anchor user (Ellis: control in-
sending, by the server, a first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user via the dedicated link (Ellis: in response to the user selecting the Upload Button 1514, the interactive media guidance application may cause the selected content to be stored on the user equipment device on which it is implemented, a server, or on one of the user equipment devices in the group, as described in [0212]); and
receiving, by the server, a third live video stream uploaded by the second terminal of the anchor user and formed by combining at least one of a second live video stream and the first live video stream, wherein the second live video stream is collected by the second terminal of the anchor user (Ellis: process of Fig. 16 including allowing the user to capture content using a video capture devices, as described in [0218]); and delivering the third live video stream to a member user in the live-stream room (Ellis: allowing other users at user equipment devices in the group to access the captured content, as described in [0219]).
In regards to Claim 3, Drummond and Ellis teach the method of claim 1, wherein after sending, by the server, the first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user via the dedicated link, and before receiving, by the server, the third live video stream uploaded by the second terminal of the anchor user and formed by combining at least one of the second live video stream and the first live video stream and delivering the third live video stream to the member user in the live-stream room, the method further comprises:

In regards to Claim 4, Drummond and Ellis teach the method of claim 1, wherein the first live video stream, the second live video stream, and the third live video stream each comprise an image stream and an audio stream (video and audio provided to equipment of a plurality of users, as described in [0063]; with further reference to audio and video content created or recorded, as described in [0199]), and the third live video stream comprises at least one of the image stream of the first live video stream and the image stream of the second live video stream and further comprises at least one of the audio stream of the first live video stream and the audio stream of the second live video stream (process of Fig. 16 including interactive guidance application allowing the users of the group to access recordings stored on any of the user equipment devices, as described in [0218]).

In regards to Claim 5, Drummond and Ellis teach a method for controlling delivery of a video stream of a live-stream room (Drummond: process of notifying other users within various community groups about a program segment of interest, generally shown in Fig. 10, as introduced in [0111]), comprising:

wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing the dedicated link between the server and the second terminal of the anchor user (Ellis: list of user equipment devices that defines the group 
uploading, by the first terminal of the anchor user, in response to a confirmation instruction of the anchor user, a first live video stream generated in the first terminal of the anchor user to the server (Ellis: in response to the user selecting the Upload Button 1514, the interactive media guidance application may cause the selected content to be stored on the user equipment device on which it is implemented, a server, or on one of the user equipment devices in the group, as described in [0212]).
In regards to Claim 7, Drummond and Ellis teach the method of claim 5, wherein after initiating, by the first terminal of the anchor user, the connection request to the server, and before responding to the confirmation instruction of the anchor user, the first terminal provides an operation interface for confirming a connection to upload the first live video stream generated in the first terminal to the server after receiving the confirmation instruction of the anchor user (Ellis: interface of Fig. 14 including Display Screen 1400 for sharing recorded video clips with a group of user equipment devices, as described in [0183]; with further reference to authenticating the user equipment device, as described in [0186]).
In regards to Claim 8, Drummond and Ellis teach the method of claim 5, further comprising:
sending, by the first terminal, a control instruction for collecting a second live video stream through the server to the second terminal to generate, on a user interface 

In regards to Claim 9, Drummond and Ellis teach a method for controlling delivery of a video stream of a live-stream room (Drummond: process of notifying other users within various community groups about a program segment of interest, generally shown in Fig. 10, as introduced in [0111]), comprising:
outputting, by a second terminal of an anchor user, a link identifier representing pre-protocol information to a first terminal of the anchor user, such that the first terminal of the anchor user obtains the pre-protocol information according to the link identifier, and initiates a connection request comprising the pre-protocol information to a server to enable the server to check the pre-protocol information in the connection request (Drummond: Select a Community Group at 1002 of Fig. 10, as described in [0112]; with further reference to inviting other users to join the created community group, as described in [0085] and sending a request to the server on which desired content is stored, as described in [0204]), wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing a dedicated link between the server and the second terminal of the anchor user (Ellis: list of user equipment devices that defines the group including a suitable identifier, as described in [0134]; with further reference to user equipment device authentication, as described in [0193,0205,0221]), and the 
when the pre-protocol information conforms to a rule for pre-protocol information defined by a live-stream platform (Ellis: server may authenticate that the interactive media guidance application is implemented on a device that is part of the group, as described in [0205]), receiving, by the second terminal of the anchor user from the server, a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room (Ellis: Listing 1222 including other user equipment devices located in the user’s home network updated to include added user equipment devices, as described in [0138,0139]), such that the dedicated link is established between the server and the second terminal of the anchor user (Ellis: control in-home devices, as described in [0084]; user equipment devices that are part of a group may be configured to share content, as described in [0131]);
receiving, by the second terminal of the anchor user via the dedicated link, a first live video stream down sent by the server (Ellis: in response to the user selecting the Upload Button 1514, the interactive media guidance application may cause the selected content to be stored on the user equipment device on which it is implemented, a server, or on one of the user equipment devices in the group, as described in [0212]); and
collecting, by the second terminal of the anchor user, a second live video stream in the second terminal of the anchor user, combining at least one of the first live video stream and the second live video stream into a third live video stream (Ellis: process of 
In regards to Claim 10, Drummond and Ellis teach the method of claim 9, wherein processes of the second terminal receiving the first live video stream, collecting the second live video stream, combining at least one of the first live video stream and the second live video stream into the third live video stream, and uploading the third live video stream are performed in parallel (Ellis: process of Fig. 16 including allowing a user to record or capture content at 1606 and allowing other users at user equipment device in the group to access the recorded or captured content at 1608, as described in [0218-0221]).

In regards to Claim 11, Drummond and Ellis teach a server (Drummond: media guidance application server, as described in [0053,0070]), which is configured to:
receive a connection request initiated by a first terminal of an anchor user of a live-stream room, wherein the connection request comprises pre-protocol information outputted by a second terminal of the anchor user (Drummond: Select a Community Group at 1002 of Fig. 10, as described in [0112]; with further reference to inviting other users to join the created community group, as described in [0085] and sending a request to the server on which desired content is stored, as described in [0204]), the pre-protocol information includes a unique device identifier of the second terminal of the 
check the pre-protocol information in the connection request (Ellis: authentication of user equipment, as described in [0185,0205]);
when the pre-protocol information conforms to a rule for pre-protocol information defined by a live-stream platform, determine the connection request as a legal connection request (Ellis: server may authenticate that the interactive media guidance application is implemented on a device that is part of the group, as described in [0205]), send a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room to the second terminal of the anchor user (Ellis: Listing 1222 including other user equipment devices located in the user’s home network updated to include added user equipment devices, as described in [0138,0139]), and establish, the dedicated link with the second terminal of the anchor user (Ellis: control in-home devices, as described in [0084]; user equipment devices that are part of a group may be configured to share content, as described in [0131]);
send a first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user via the dedicated link (Ellis: in response 
receive a third live video stream uploaded by the second terminal of the anchor user and formed by combining at least one of a second live video stream and the first live video stream, wherein the second live video stream is collected by the second terminal of the anchor user (Ellis: process of Fig. 16 including allowing the user to capture content using a video capture devices, as described in [0218]); and deliver the third live video stream to a member user in the live-stream room (Ellis: allowing other users at user equipment devices in the group to access the captured content, as described in [0219]).

In regards to Claim 12, Drummond and Ellis teach a mobile terminal, wherein the mobile terminal is a first terminal of an anchor user (Drummond: User Television Equipment 402 including a mobile telephone, as described in [0060,0062,0073]), and the first terminal of the anchor user is configured to:
obtain pre-protocol information outputted by a second terminal of the anchor user, and initiate, a connection request comprising the pre-protocol information to a server (Drummond: Select a Community Group at 1002 of Fig. 10, as described in [0112]; with further reference to inviting other users to join the created community group, as described in [0085] and sending a request to the server on which desired content is stored, as described in [0204]), such that the server checks the pre-protocol 
upload, in response to a confirmation instruction of the anchor user, a first live video stream generated in the first terminal of the anchor user to the server (Ellis: 

In regards to Claim 13, Drummond and Ellis teach a mobile terminal, wherein the mobile terminal is a second terminal of an anchor user (Drummond: User Television Equipment 402 including a mobile telephone, as described in [0060,0062,0073]), and the second terminal of the anchor user is configured to:
output a link identifier representing pre-protocol information to a first terminal of the anchor user, such that the first terminal of the anchor user obtains the pre-protocol information according to the link identifier (Drummond: Select a Community Group at 1002 of Fig. 10, as described in [0112]; with further reference to inviting other users to join the created community group, as described in [0085] and sending a request to the server on which desired content is stored, as described in [0204]), and initiates a connection request comprising the pre-protocol information to a server to enable the server to check the pre-protocol information in the connection request, wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing a dedicated link between a server and the second terminal of the anchor user (Ellis: list of user equipment devices that defines the group including a suitable identifier, as described in [0134]; with further reference to user equipment device authentication, as described in [0193,0205,0221]), and the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user, such that the dedicated link is established between the server and the second terminal of the 
when the pre-protocol information conforms to a rule for pre-protocol information defined by a live-stream platform (Ellis: server may authenticate that the interactive media guidance application is implemented on a device that is part of the group, as described in [0205]), receive from the server a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live- stream room, such that the dedicated link is established between the server and the second terminal of the anchor user (Ellis: Listing 1222 including other user equipment devices located in the user’s home network updated to include added user equipment devices, as described in [0138,0139]);
receive, via the dedicated link, a first live video stream down sent by the server (Ellis: in response to the user selecting the Upload Button 1514, the interactive media guidance application may cause the selected content to be stored on the user equipment device on which it is implemented, a server, or on one of the user equipment devices in the group, as described in [0212]); and
collect a second live video stream in the second terminal of the anchor user, combine at least one of the first live video stream and the second live video stream into a third live video stream (Ellis: process of Fig. 16 including allowing the user to capture content using a video capture devices, as described in [0218]), and upload the third live video stream to the server so that the server delivers the third live video stream to at least one user in a live-stream room (Ellis: allowing other users at user equipment devices in the group to access the captured content, as described in [0219]).

In regards to Claim 14, Drummond and Ellis teach a system for controlling delivery of a video stream of a live-stream room, comprising at least two terminals comprising a first terminal of an anchor user and a second terminal of the anchor user, and a server establishing a communication connection with the at least two terminals (Drummond: Media Guidance System 400 of Fig. 4, as introduced in [0059]), wherein
the second terminal of the anchor user outputs a link identifier representing pre-protocol information to the first terminal of the anchor user (Drummond: Select a Community Group at 1002 of Fig. 10, as described in [0112]; with further reference to inviting other users to join the created community group, as described in [0085] and sending a request to the server on which desired content is stored, as described in [0204]), wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing a dedicated link between the server and the second terminal of the anchor user (Ellis: list of user equipment devices that defines the group including a suitable identifier, as described in [0134]; with further reference to user equipment device authentication, as described in [0193,0205,0221]), and the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user (Drummond: remote access to user equipment, [0038]);
the first terminal of the anchor user obtains the pre-protocol information according to the link identifier outputted by the second terminal of the anchor user, initiates, with an anchor user identity, a connection request comprising the pre-protocol information to the server (Ellis: list of user equipment devices that defines the group 
the server checks the pre-protocol information in the connection request, when the pre-protocol information conforms to a rule for pre-protocol information defined by a live-stream platform (Ellis: list of user equipment devices that defines the group including a suitable identifier, as described in [0134]; with further reference to user equipment device authentication, as described in [0193,0205,0221]),
the server sends a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room to the second terminal of the anchor user (Ellis: authentication of user equipment, as described in [0185,0205]), and the server establishes, the dedicated link with the second terminal of the anchor user, and sends the first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user (Drummond: remote access to user equipment, [0038]);
the second terminal of the anchor user receives the first live video stream down sent by the server, combines at least one of the first live video stream and a second live video stream collected in the second terminal of the anchor user into a third live video 
the server receives the third live video stream uploaded by the second terminal of the anchor user and delivers the third live video stream to a member user in a live-stream room (Ellis: allowing other users at user equipment devices in the group to access the captured content, as described in [0219]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drummond and Ellis view of Krishnakumar et al. (US 2013/0212286 A1 “Krishnakumar” of Record).
In regards to Claim 6, Drummond and Ellis teach the method of claim 5, but do not explicitly demonstrate wherein the pre-protocol information is represented in a form of a quick response (QR) code, and is obtained by scanning the QR code with a camera.

Each of Drummond, Ellis, and Taylor and Krishnakumar teach similar techniques for facilitating the communication of a plurality of end user devices within a video sharing system.  Krishnakumar further discloses a known technique for establishing a communication channel between a first and second device both associated with an end user initiated by way of a QR code.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the video sharing system of Drummond and Ellis to include the first and second device communication channel technique of Krishnakumar in order to provide a means for convergence of fixed and mobile communication platforms thereby facilitating greater flexibility (as Krishnakumar discusses in [0005,0056,0057]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426